        Case 4:19-cv-01001-A Document 6-2 Filed 12/02/19        Page 1 of 2 PageID 142
        a,~w
ORIGlNAL               IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION
                                                         zo 19 OEC -2 Pt1 4: 09
                                                          v



   FEMALE FIREFIGHTER JANE DOE §
       Plaintiff,              §
                                              §
   v.                                         §    CIVIL ACTION NO. 4!19-cv-01001-A
                                              §
   FORT WORTH TEXS, et al                     §
       Defendant                              §
      PLAINTIFF'S AMENDED CERTIFICATE OF INTRESTED PERSONS

         Plaintiff certifies that all persons, associations of persons, firms, partnerships,
   guarantors, insurers, affiliates, parent corporations or other legal entities who are
   corporations which have a financial interest in the outcome of this case are listed below.


        1.  Female Firefighter Jane Doe
        2. Fort Worth Texas,
        3· Ken Stevens, Individually
        4· Fred Jandruko, Individually
        5· Bob Lomerson, Individually
        6. Kelly Gutierrez, Individually
        7· Dustin Lindop, Individually
        8. Bryan Burch, Individually
        9. Scott H. Palmer, P.C.
        10. Scott H. Palmer
        11. James P. Roberts
        12. Grant Gerleman
        13. Niles Illich
        14. Rochelle McCullough, LLP
        15. Gregory H. Bevel
        16. Wesley H.M. Gould

                                                   tfully submitted,


                                                   H. PALMER
                                            Texas Bar No. 00797196
                                            JAMES P. ROBERTS
                                            Texas Bar No. 24105721
                                            Colorado Bar No. 46582
                                            NILES ILLICH
                                            Texas Bar No. 24069969
                                            GRANT GERLEMAN
                                            Texas Bar No. 24083065

                                                                                    1jPage
Case 4:19-cv-01001-A Document 6-2 Filed 12/02/19    Page 2 of 2 PageID 143


                                 SCOTT H. PALMER, P.C.
                                 15455 Dallas Parkway,
                                 Suite 540, LB 32
                                 Dallas, Texas 75001
                                 Tel: (214) 987-4100
                                 Fax: (214) 922-9900
                                 scott@scottpalmerlaw.com
                                 james@scottpalmerlaw.com
                                 niles@scottpalmerlaw.com
                                 grant@scottpalmerlaw.com

                                 ATTORNEYS FOR PLAINTIFF

                                 Is! Gregory J. Bevel
                                 GREGORY J. BEVEL
                                 Texas Bar No. 02275800
                                 WESLEY H.M. GOULD
                                 Texas Bar No. 24095214

                                 ROCHELLE MCCULLOUGH, LLP
                                 325 n. St. Paul Street,
                                 Suite4500
                                 Dallas, Texas 75201
                                 Tel: (214) 953-0182
                                 Fax: (214)953-0185
                                 wgould@romclaw.com
                                 greg.bevel@romclaw.com

                                 ATTORNEYS FOR PLAINTIFF




                                                                    2!Page
